IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                            AT KNOXVILLE

                          MARCH 1997 SESSION
                                                      FILED
                                                          May 1, 1997

                                                      Cecil Crowson, Jr.
                                                      Appellate C ourt Clerk

JIMMY WAYNE WILSON,           )      C.C.A. No. 03C01-9602-CC-00085
                              )      SULLIVAN COUNTY
            Appellant,        )
                              )      Hon. Arden L. Hill, Judge
VS.                           )
                              )      (POST-CONVICTION RELIEF)
STATE OF TENNESSEE,           )      Nos. S37141 and S37183 BELOW
                              )
            Appellee.         )




FOR THE APPELLANT:                   FOR THE APPELLEE:

JIMMY WAYNE WILSON                   JOHN KNOX WALKUP
Pro Se                               Attorney General and Reporter
Post Office Box 5000
Mountain City, TN 37683              WILLIAM DAVID BRIDGERS
                                     Assistant Attorney General
                                     450 James Robertson Parkway
                                     Nashville, TN 37243-0493


                                     H. GREELEY WELLS, JR.
                                     District Attorney General

                                     JOSEPH EUGENE PERRIN
                                     Assistant District Attorney General
                                     Post Office Box 526
                                     Blountville, TN 37617




OPINION FILED:__________________


AFFIRMED



CORNELIA A. CLARK,
Special Judge

                                  OPINION

                                    1
       Appellant appeals the dismissal of his petition for post-conviction relief based

on the running of the statute of limitations and raises two issues for review: (1)

whether the three-year statute of limitations has been tolled under Burford v. State

based on the recent establishment of a new constitutional right and (2) whether

Judge Arden L. Hill was authorized to preside over the evidentiary hearing and to

dismiss the petition. We affirm the judgment of the trial court.



                                          I.

       On November 23, 1994, petitioner filed the two post-conviction petitions now

before the court. According to the petitions, the appellant was convicted of assault

with intent to commit murder in May 1971, possession of stolen property in July

1971, auto burglary in 1979, perjury in November 1980, and rape in October 1984.

The auto burglary and perjury convictions were then used to enhance his rape

conviction to habitual criminal status.        Petitioner received a sentence of life

imprisonment for the rape conviction. That conviction and sentence were upheld

on appeal. State v. Jimmy Wayne Wilson, No. 717 (Tenn. Crim. App., Knoxville,

November 14, 1986).



       Between 1984 and 1994 petitioner filed several post-conviction petitions

which have ultimately been adjudicated by this court. See Jimmy Wayne Wilson v.

State, No. 909 (Tenn. Crim. App., Knoxville, May 29, 1991); Jimmy Wayne Wilson

v. State, No. 970 (Tenn. Crim. App., Knoxville, June 12, 1991); Jimmy Wayne

Wilson v. State, No. 03C01-9203-CR-104 (Tenn. Crim. App., Knoxville, December

1, 1992); Jimmy Wayne Wilson v. State, No. 03C01-9406-CR-00228 (Tenn. Crim.

App., Knoxville, December 19, 1994) (Hill, trial judge). This court has already

determined that the three-year statute of limitations has expired as to his claims.




       In his two current petitions, the appellant alleges that his “enhanced

punishment of an habitual criminal is invalid because it does not comport with the



                                          2
statutory prerequisites with respect to prior felony convictions”. The appellant cites

Beecham v. United States, 511 U.S. 368, 114 S.Ct. 1669, 128 L.Ed.2d 383 (1994),

and argues that the suit is not time barred because Beecham was not available as

a ground for relief until it was decided on May 16, 1994. On appeal, he maintains

that he is entitled to relief from the statute of limitations under Burford v. State, 845

S.W.2d 204 (Tenn. 1992).1



       We disagree, for reasons identical to those set forth in Harold V. Smith v.

State, No. 03C01-9506-CR-00168 (Tenn. Crim. App., Knoxville, March 12, 1996).

In Beecham, the United States Supreme Court interpreted 18 U.S.C. §921(a)(20),

the statute dealing with the definition of a “conviction” for purposes of the federal

firearms statute. 114 S.Ct. Id. at 1671. The defendants in that case claimed that

prior federal convictions could not be used against them because their civil rights

had been restored pursuant to state law. The court held as a matter of federal

statutory interpretation that a restoration of civil rights for federal felons must be

pursuant to federal law. Id. Beecham does not announce a new constitutional right

or afford this appellant any relief from the statute of limitations. See also Dewey

Scott Frazier v. State, No. 03C01-9505-CR-00142 (Tenn. Crim. App., Knoxville,

February 8, 1996).



       These petitions were clearly barred by the three-year statute of limitations,

and were subject to summary dismissal. See Hardin v. State, 873 S.W.2d 2, 3

(Tenn. Crim. App. 1993).




                                           II.

       Petitioner next contends that the dismissal of his post-conviction petition is

invalid because Judge Arden L. Hill was not authorized to preside in Sullivan

       1
        In Burford the Tennessee Supreme Court created an exception to the
three-year statute of limitations for post-conviction relief. Those petitions based on
constitutional grounds not recognized or not available to petitioners prior to the
running of their limitations period are not barred from being filed.

                                           3
County. He relies on T.C.A. §40-30-103(b). That reliance is misplaced. Effective

April 12, 1993, T.C.A. §40-30-103(b) was amended to provide that “at . . . the trial

proceeding . . . the presiding judge . . . shall assign a judge to hear the petition. The

issue of competency of counsel may be heard by a judge other than the original

hearing judge”. Tenn. Code Ann. §40-30-103(b) (1994 Supp.).2



       The judge originally assigned to hear this case was Frank L. Slaughter. By

order filed November 30, 1994, Judge Slaughter recused himself and transferred

the case to Arden L. Hill, who has heard at least one of petitioner’s prior

post-conviction petitions. See Jimmy Wayne Wilson v. State, No. 03C01-9406-CR-

00228 (Tenn. Crim. App., Knoxville, December 19, 1994). Appellant has not

demonstrated that the designation of Judge Hill was invalid under T.C.A.

§§40-30-103(b), 17-2-202, or Directive 92-3 of the Administrative Office of the

Courts.



       We affirm the judgment of the trial court dismissing the petition.



                                            __________________________________
                                            CORNELIA A. CLARK
                                            SPECIAL JUDGE




CONCUR:


__________________________________
JOHN H. PEAY
JUDGE




       2
        Subsequently, this section was repealed by 1995 Tenn. Pub. Act 207,
Section 1, now codified at T.C.A. §40-30-205(b). This section contains virtually
identical language: “at . . . the trial proceeding . . . the presiding judge of the
appropriate court shall assign a judge to hear the petition. The issue of competency
of counsel may be heard by a judge other than the original hearing judge. If a
presiding judge is unable to assign a judge, the chief justice of the Supreme Court
shall designate an appropriate judge to hear the matter”.

                                           4
__________________________________
PAUL G. SUMMERS
JUDGE




                               5
    IN THE COURT OF CRIMINAL APPEALS TENNESSEE AT KNOXVILLE




JIMMY WAYNE WILSON,                  )       C.C.A. No. 03C01-9602-CC-00085
                                     )       SULLIVAN COUNTY
               Appellant,            )
                                     )       Hon. Arden L. Hill, Judge
VS.                                  )
                                     )       (POST-CONVICTION RELIEF)
STATE OF TENNESSEE,                  )       Nos. S37141 and S37183 BELOW
                                     )
               Appellee.             )




                                      JUDGMENT



       Came the appellant, Jimmy Wayne Wilson, by counsel and also came the
attorney general on behalf of the state, and this case was heard on the record on
appeal from the Criminal Court of Sullivan County; and upon consideration thereof,
this court is of the opinion that there is no reversible error in the judgment of the trial
court.

       Our opinion is hereby incorporated in this judgment as if set out verbatim.

        It is, therefore, ordered and adjudged by this court that the judgment of the
trial court is AFFIRMED, and the case is remanded to the Criminal Court of Sullivan
County for execution of the judgment of that court and for collection of costs
accrued below.

       It appears that the appellant is indigent. Costs of this appeal will be paid by
the State of Tennessee.


                                             PER CURIAM

                                             John H. Peay, Judge
                                             Paul G. Summers, Judge
                                             Cornelia A. Clark, Special Judge